Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the Application request filed on 11/22/2019.  Claims 1-20 were pending. Claims 1-20 are rejected.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 06/19/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities: 
in page 32, paragraph “[0001]”, should be –[00184]--.

Examiner Note
5.	Examiner interprets “A and/or B” recited in claims 2, 9, and 16 as ““A or B” or “at least one of A or B”. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (“Xie”, US 2018/0109582 A1) in view of Jia et al., ("Jia", US 2017/0126423 A1), and further in view of Wu et al., (“Wu”, US 2020/0008056 A1).

Regarding Claim 1, Xi discloses a method for controlling an electronic device, comprising: 
responsive to that a starting operation over a controlled electronic device is detected, determining a target electronic device at a distance that is within a preset distance away from the controlled electronic device (Xi, FIG.1, first terminal device 110, second terminal device 120, [0039]: the environment may include a first terminal device 110 (“controlled device”) and at least a second terminal device 120 (“target device”); [0160-161]: detecting the operation state of the second terminal device according to the latest operation state information reported by the second terminal device, and the distance between the first terminal device and the second terminal device is less than or equals to a preset distance; [0168-170]: the first terminal device can generate prompt information to prompt the user of the first terminal device to turn on the second terminal device); 
determining a working mode of the target electronic device (Xie, [0171]: the user can decide whether to turn on the second terminal device 120 determined by the first terminal device 110 according to the actual need, to fully satisfy the user requirement by performing the corresponding operation through the second terminal device 120, and to reduce the occurrence of maloperation due to the second terminal device 120 determined by the first terminal device 110 not meeting the user requirement (“working mode”)).
However, Xie does not disclose

Jia discloses
responsive to that the working mode of the target electronic device is matched with a first preset working mode, (Jia, Abstract, [0036-38]: a second device (“target device”) associated with the first device (“controlled device”) is caused to set an operating mode of the second device to a target operating mode, where the target operating mode matches the detected operating mode of the first device).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “setting an operating mode of a device” of Jia into the invention of Xie. The suggestion/motivation would have been to improve setting a smart scene mode via the application program by an user to associate a plurality of smart devices and to control the associated smart devices in a coherent manner in response to various triggering conditions (Jia, [0033-38]).

However, Xie-Jia does not disclose

Wu discloses
(Wu, [0112]: mobile terminal (“controlled device”) provides a notification to the electronic device (“target device”); the electronic device then decreases a signal transmit power to ensure that a transmitted signal cannot be received by another router and another mobile device after a strength of the transmitted signal is decreased by a specific degree resulting from a partition wall or a long distance, thereby effectively avoiding neighbor interference).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “adjust working mode to avoid interference” of Wu into the invention of Xie-Jia. The suggestion/motivation would have been to improve eliminating potential safety hazard to avoid approaching network interference during network access process by the newly discovered smart devices, improving network access connection experience of a user, thus implementing secure and quick network access. (Wu, FIG.15, [0151-155]).

Regarding Claim 2, Xie-Jia-Wu discloses the method of claim 1, wherein determining the target electronic device at the distance that is within the preset distance away from the controlled electronic device comprises: 
determining at least one electronic device at a distance that is within the preset distance away from the controlled electronic device (Xie, [0162]: determining a second terminal device (“target device”) located in the same space and the distance between the first terminal device (“controlled device”) and the second terminal device is less than or equals to a preset distance); and 
determining a friend electronic device from the determined at least one electronic device as the target electronic device (Xie, FIG.2B, smart terminal devices 210-240, [0075-78]: The binding relationship between the first terminal device 110 and the smart terminal device 210 (“friend device”) can be established in advance), 
wherein the friend electronic device is an electronic device which is preset in at least one preset Application (APP) and has a preset authority (Xie, [0079]: the binding relationship between the first terminal device 110 and the smart terminal device 210 is established by a preset application in the first terminal device 110 for managing each of the smart terminal devices 210-240).  

Regarding Claim 3, Xie-Jia-Wu discloses the method of claim 1, wherein determining the target electronic device at the distance that is within the preset distance away from the controlled electronic device comprises: 
(Xie, [0162]: determining a second terminal device (“target device”) located in the same space and the distance between the first terminal device (“controlled device”) and the second terminal device is less than or equals to a preset distance); and  
determining, from the determined at least one electronic device, an electronic device meeting any one of following conditions as the target electronic device: 
a smart device in an on status (Xie, [0161]: the first terminal device 110 may determine the operation state of the second terminal device according to the latest operation state information reported by the second terminal device and determine the second terminal device is at an on state; Xie, FIG.2B, smart terminal devices 210-240, [0078-79]: the second terminal is a smart terminal device 210)  

Regarding Claim 4, Xie-Jia-Wu discloses the method of claim 1, wherein determining the working mode of the target electronic device comprises: 
receiving working mode broadcast information broadcast by the target electronic device, and determining the working mode of the target electronic device according to the working mode broadcast information (Wu, FIG.6, mobile phone 600, smart TV 700, [0141-142]: after being powered on during initial installation or being restored to factory settings, or when required to perform network matching again, the smart TV 700 (“target device”) may enter a to-be-configured state, and a Wi-Fi apparatus on the smart TV 700 enters an AP working mode (access point working mode). The smart TV 700 broadcasts beacon information by using the Wi-Fi apparatus; Wu, FIG.8, [0145]: after obtaining input of an operation of selecting the smart TV (“target device”) from the list by the user, the mobile phone 600 (“controlled device”) may directly display a working interface, or start a corresponding application and display an interface of the application).

Regarding Claim 5, Xie-Jia-Wu discloses the method of claim 1, further comprising: 
acquiring a device-to-device distance between the controlled electronic device and another electronic device when a position of the controlled electronic device is within a preset position range (Xie, [0166]: the first terminal device 110 (“controlled device”) can acquire position information thereof and position information of the second terminal device 120 (“target device”); based on the position information, detect whether the distance between the first terminal device 110 and the second terminal device 120 is less than or equals to a preset distance).  

Regarding Claim 6, Xie-Jia-Wu discloses the method of claim 2, further comprising: 
acquiring a device-to-device distance between the controlled electronic device and another electronic device when a position of the controlled electronic device is within a preset position range (Xie, [0166]: the first terminal device 110 can acquire position information thereof and position information of the second terminal device 120; based on the position information, detect whether the distance between the first terminal device 110 and the second terminal device 120 is less than or equals to a preset distance).  

Regarding Claim 7, Xie-Jia-Wu discloses the method of claim 1, wherein detection of the starting operation over the controlled electronic device comprises: 
detecting an unlocking or wakeup operation over the controlled electronic device (Wu, FIG.6, mobile phone 600, smart TV 700, [0141-142]: mobile phone 600 (“controlled device”) detects powering on during initial installation or being restored to factory settings, or when required to perform network matching again of a smart TV 700 (“target device”)).

Regarding Claim 8, Xie discloses an apparatus for controlling an electronic device, comprising: 
a processor (Xie, FIG.4, processor 818, [0191]: includes one or more processors 818 to execute instructions stored in memory 804); and 
a memory configured to store an instruction executable by the processor (Xie, FIG.4, memory storage 804, [0192]), 
wherein the processor is configured to: 
responsive to that a starting operation over a controlled electronic device is detected, determine a target electronic device at a distance that is within a preset distance away from the (Xi, FIG.1, first terminal device 110, second terminal device 120, [0039]: the environment may include a first terminal device 110 (“controlled device”) and at least a second terminal device 120 (“target device”); [0160-161]: detecting the operation state of the second terminal device according to the latest operation state information reported by the second terminal device, and the distance between the first terminal device and the second terminal device is less than or equals to a preset distance; [0168-170]: the first terminal device can generate prompt information to prompt the user of the first terminal device to turn on the second terminal device); 
determine a working mode of the target electronic device (Xie, [0171]: the user can decide whether to turn on the second terminal device 120 determined by the first terminal device 110 according to the actual need, to fully satisfy the user requirement by performing the corresponding operation through the second terminal device 120, and to reduce the occurrence of maloperation due to the second terminal device 120 determined by the first terminal device 110 not meeting the user requirement (“working mode”)).
However, Xie does not disclose
responsive to that the working mode of the target electronic device is matched with a first preset working mode, adjust a working mode of the controlled electronic device to a second preset working mode to avoid interference from the controlled electronic device to use of the target electronic device.  
Jia discloses
responsive to that the working mode of the target electronic device is matched with a first preset working mode,Jia, Abstract, [0036-38]: a second device (“target device”) associated with the first device (“controlled device”) is caused to set an operating mode of the second device to a target operating mode, where the target operating mode matches the detected operating mode of the first device).  
(Jia, [0033-38]).

However, Xie-Jia does not disclose
(Jia, Abstract, [0036-38]: a second device (“target device”) associated with the first device (“controlled device”) is caused to set an operating mode of the second device to a target operating mode, where the target operating mode matches the detected operating mode of the first device.  
Wu discloses
(Wu, [0112]: mobile terminal (“controlled device”) provides a notification to the electronic device (“target device”); the electronic device then decreases a signal transmit power to ensure that a transmitted signal cannot be received by another router and another mobile device after a strength of the transmitted signal is decreased by a specific degree resulting from a partition wall or a long distance, thereby effectively avoiding neighbor interference.  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “adjust working mode to avoid interference” of Wu into the invention of Xie-Jia. The suggestion/motivation would have been to improve eliminating potential safety hazard to avoid approaching network interference during network access process by the newly (Wu, FIG.15, [0151-155]).

Regarding Claim 9, Xie-Jia-Wu discloses the apparatus of claim 8, wherein the processor is further configured to: 
determine at least one electronic device at a distance that is within the preset distance away from the controlled electronic device (Xie, [0162]: determining a second terminal device (“target device”) located in the same space and the distance between the first terminal device (“controlled device”) and the second terminal device is less than or equals to a preset distance); and 
determine a friend electronic device from the determined at least one electronic device as the target electronic device (Xie, FIG.2B, smart terminal devices 210-240, [0075-78]: The binding relationship between the first terminal device 110 and the smart terminal device 210 (“friend device”) can be established in advance), 
wherein the friend electronic device is an electronic device which is preset in at least one preset Application (APP) and has a preset authority (Xie, [0079]: the binding relationship between the first terminal device 110 and the smart terminal device 210 is established by a preset application in the first terminal device 110 for managing each of the smart terminal devices 210-240).  

Regarding Claim 10, Xie-Jia-Wu discloses the apparatus of claim 8, wherein the processor is further configured to: 
determine at least one electronic device at a distance that is within the preset distance away from the controlled electronic device (Xie, [0162]: determining a second terminal device (“target device”) located in the same space and the distance between the first terminal device (“controlled device”) and the second terminal device is less than or equals to a preset distance); and 
determine, from the determined at least one electronic device, an electronic device meeting any one of following conditions as the target electronic device: 
a smart device in an on status (Xie, [0161]: the first terminal device 110 may determine the operation state of the second terminal device according to the latest operation state information reported by the second terminal device and determine the second terminal device is at an on state; Xie, FIG.2B, smart terminal devices 210-240, [0078-79]: the second terminal is a smart terminal device 210).  

Regarding Claim 11, Xie-Jia-Wu discloses the apparatus of claim 8, wherein the processor is further configured to: 
control a transceiver to receive working mode broadcast information broadcast by the target electronic device, and determining the working mode of the target electronic device according to the working mode broadcast information (Wu, FIG.6, mobile phone 600, smart TV 700, [0141-142]: after being powered on during initial installation or being restored to factory settings, or when required to perform network matching again, the smart TV 700 (“target device”) may enter a to-be-configured state, and a Wi-Fi apparatus on the smart TV 700 enters an AP working mode (access point working mode). The smart TV 700 broadcasts beacon information by using the Wi-Fi apparatus; Wu, FIG.8, [0145]: after obtaining input of an operation of selecting the smart TV (“target device”) from the list by the user, the mobile phone 600 (“controlled device”) may directly display a working interface, or start a corresponding application and display an interface of the application).

Regarding Claim 12, Xie-Jia-Wu discloses the apparatus of claim 8, wherein the processor is further configured to: 
acquiring a device-to-device distance between the controlled electronic device and another electronic device when a position of the controlled electronic device is within a preset position range (Xie, [0166]: the first terminal device 110 (“controlled device”) can acquire position information thereof and position information of the second terminal device 120 (“target device”); based on the position information, detect whether the distance between the first terminal device 110 and the second terminal device 120 is less than or equals to a preset distance).  

Regarding Claim 13, Xie-Jia-Wu discloses the apparatus of claim 9, wherein the processor is further configured to: 
acquiring a device-to-device distance between the controlled electronic device and another electronic device when a position of the controlled electronic device is within a preset position range (Xie, [0166]: the first terminal device 110 can acquire position information thereof and position information of the second terminal device 120; based on the position information, detect whether the distance between the first terminal device 110 and the second terminal device 120 is less than or equals to a preset distance).  

Regarding Claim 14, Xie-Jia-Wu discloses the apparatus of claim 8, wherein the processor is further configured to: 
detecting an unlocking or wakeup operation over the controlled electronic device (Wu, FIG.6, mobile phone 600, smart TV 700, [0141-142]: mobile phone 600 (“controlled device”) detects powering on during initial installation or being restored to factory settings, or when required to perform network matching again of a smart TV 700 (“target device”)). 

Regarding Claim 15, Xie-Jia-Wu discloses a non-transitory computer-readable storage medium having instructions stored thereon for execution by a processor of a terminal to enable the terminal to implement operations of the method of claim 1 (Xie, FIG.8, processor 818, [0201]: perform the method in accordance with the non-transitory computer readable storage medium, when the instructions in the storage medium are executed by the processor 818).  

Regarding Claim 16, Xie-Jia-Wu discloses the non-transitory computer-readable storage medium of claim 15, wherein the instructions is for further execution by the processor to enable the terminal to implement operations of: 
determining at least one electronic device at a distance that is within the preset distance away from the controlled electronic device (Xie, [0162]: determining a second terminal device (“target device”) located in the same space and the distance between the first terminal device (“controlled device”) and the second terminal device is less than or equals to a preset distance); and 
determining a friend electronic device from the determined at least one electronic device as the target electronic device (Xie, FIG.2B, smart terminal devices 210-240, [0075-78]: The binding relationship between the first terminal device 110 and the smart terminal device 210 (“friend device”) can be established in advance), 
wherein the friend electronic device is an electronic device which is preset in at least one preset Application (APP) and has a preset authority (Xie, [0079]: the binding relationship between the first terminal device 110 and the smart terminal device 210 is established by a preset application in the first terminal device 110 for managing each of the smart terminal devices 210-240).  

Regarding Claim 17, Xie-Jia-Wu discloses the non-transitory computer-readable storage medium of claim 15, wherein the instructions is for further execution by the processor to enable the terminal to implement operations of: 
determining at least one electronic device at a distance that is within the preset distance away from the controlled electronic device (Xie, [0162]: determining a second terminal device (“target device”) located in the same space and the distance between the first terminal device (“controlled device”) and the second terminal device is less than or equals to a preset distance); and 
determining, from the determined at least one electronic device, an electronic device meeting any one of following conditions as the target electronic device: 
a smart device in an on status (Xie, [0161]: the first terminal device 110 may determine the operation state of the second terminal device according to the latest operation state information reported by the second terminal device and determine the second terminal device is at an on state; Xie, FIG.2B, smart terminal devices 210-240, [0078-79]: the second terminal is a smart terminal device 210).  

Regarding Claim 18, Xie-Jia-Wu discloses the non-transitory computer-readable storage medium of claim 15, wherein the instructions is for further execution by the processor to enable the terminal to implement operations of: 
receiving working mode broadcast information broadcast by the target electronic device, and determining the working mode of the target electronic device according to the working mode broadcast information (Wu, FIG.6, mobile phone 600, smart TV 700, [0141-142]: after being powered on during initial installation or being restored to factory settings, or when required to perform network matching again, the smart TV 700 (“target device”) may enter a to-be-configured state, and a Wi-Fi apparatus on the smart TV 700 enters an AP working mode (access point working mode). The smart TV 700 broadcasts beacon information by using the Wi-Fi apparatus; Wu, FIG.8, [0145]: after obtaining input of an operation of selecting the smart TV (“target device”) from the list by the user, the mobile phone 600 (“controlled device”) may directly display a working interface, or start a corresponding application and display an interface of the application). 

Regarding Claim 19, Xie-Jia-Wu discloses the non-transitory computer-readable storage medium of claim 15, wherein the instructions is for further execution by the processor to enable the terminal to implement operations of 
acquiring a device-to-device distance between the controlled electronic device and another electronic device when a position of the controlled electronic device is within a preset position range (Xie, [0166]: the first terminal device 110 (“controlled device”) can acquire position information thereof and position information of the second terminal device 120 (“target device”); based on the position information, detect whether the distance between the first terminal device 110 and the second terminal device 120 is less than or equals to a preset distance).  

Regarding Claim 20, Xie-Jia-Wu discloses the non-transitory computer-readable storage medium of claim 15, wherein the instructions is for further execution by the processor to enable the terminal to implement operations of: 
(Wu, FIG.6, mobile phone 600, smart TV 700, [0141-142]: mobile phone 600 (“controlled device”) detects powering on during initial installation or being restored to factory settings, or when required to perform network matching again of a smart TV 700 (“target device”).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Xie et al., US 2018/0091614 A1, Method for reminding mobile phone call information during watching TV, involves determining device for reminding change in self working state of reminding mode and controlling another device to perform information reminder.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446